Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 1 of 12 PageID #: 17086




                 Exhibit 2
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 2 of 12 PageID #: 17087




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

  UNITED SERVICES AUTOMOBILE
  ASSOCIATION,

       Plaintiff,
                                                Case No. 2:18-cv-366-JRG
       v.

  WELLS FARGO BANK, N.A.,

       Defendant.


    DEFENDANT WELLS FARGO BANK N.A.’S SUPPLEMENT TO ITS INVALIDITY
                           CONTENTIONS
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 3 of 12 PageID #: 17088




         Pursuant to Rule 3-6 of the Local Patent Rules of the Eastern District of Texas and

  paragraph 3(a)(ii) of the Court’s Docket Control Order (Dkt. No. 33), Defendant Wells Fargo

  Bank, N.A. (“Defendant” or “Wells Fargo”) provides Plaintiff United Services Automobile

  Association (“Plaintiff” or “USAA”) with supplemental Invalidity Contentions with respect to the

  additional claims USAA asserted against Wells Fargo in its March 4, 2019 and March 11, 2019

  Amended Disclosures of Asserted Claims and Infringement Contentions, collectively being claims

  3-4, 9-10, and 16-17 of U.S. Patent No. 9,224,136 (the “’136 Patent”); claims 8 and 26 of U.S.

  Patent No. 10,013,605 (the “’605 Patent”); and claims 27-28 of U.S. Patent No. 10,013,681 (the

  “’681 Patent”) (collectively and respectively, the “Asserted Patents” and the “Newly Asserted

  Claims”).

         In addition to the reservation of right and disclosures in Wells Fargo’s January 18, 2018

  Invalidity Contentions, Wells Fargo makes the following additional disclosures regarding the

  Newly Asserted Claims.

  III.   PRIOR ART CLAIM CHARTS

         Pursuant to Patent Rule 3-3(c), the claim charts attached hereto as Exhibits A1-E79 identify

  specifically where each limitation of each claim is found in each prior art reference. Wells Fargo

  expressly reserves the right to supplement or amend these Invalidity Contentions pursuant to Patent

  Rule 3-6 after the Court’s Markman ruling or if USAA is permitted to amend or alter its

  infringement contentions or its position on claim construction in any way. Further, to the extent

  that Wells Fargo applies USAA’s constructions (and to the extent these constructions can be

  discerned), Wells Fargo does not concede in any way that those constructions are correct, and

  instead expressly reserves the right to oppose those constructions at the appropriate time specified

  in the Court’s Docket Control Order.




                                                   1
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 4 of 12 PageID #: 17089




          In the Invalidity Charts, Wells Fargo has referred to relevant, representative portions of the

  cited prior art. The absence of any specific or express reference to any claim term or claim element

  in these charts should not be construed as an admission that any corresponding limitation is lacking

  either expressly or inherently in the prior art reference. There may be additional support or other

  grounds for Wells Fargo’s Invalidity Contentions that such prior art satisfies a particular claim

  element, and Wells Fargo reserves the right to supplement these Invalidity Contentions with such

  information. For example, persons of ordinary skill in the art at the time of the filing of the Asserted

  Patents knew to read prior art references as a whole, and in the context of other publications and

  literature and the general knowledge in the field. Wells Fargo may rely on all such information,

  including uncited portions of the prior art references listed herein, and on other publications and

  expert testimony, to provide context and as aids to understanding and interpreting the listed

  references, or to establish that a person of ordinary skill in the art would have been motivated to

  modify or combine any of the cited references so as to render the claims obvious. Additionally,

  citations to a particular figure in a prior art reference encompass all text relating to the figure, and

  citations to text encompass all figures relating to or referred to by that text.

          Moreover, many of the prior art systems and apparatuses were sold prior to the earliest

  asserted priority dates and documentation regarding these prior art systems is not in the possession,

  custody, or control of Wells Fargo. Instead, these documents are currently or will be the subject of

  third-party discovery, including the subpoenas identified in Section II.C of Wells Fargo’s January

  18, 2019 Invalidity Contentions. Wells Fargo expressly reserves the right to supplement its

  Invalidity Contentions to include further information obtained in discovery.

  IV.     PRIOR ART UNDER 35 U.S.C. § 102 THAT ANTICIPATES THE NEWLY
          ASSERTED CLAIMS OF THE ASSERTED PATENTS

          The prior art listed in Wells Fargo’s January 18, 2019 Invalidity Contentions anticipates



                                                     2
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 5 of 12 PageID #: 17090




  the Newly Asserted Claims of the Asserted Patents either expressly or inherently as understood by

  a person having ordinary skill in the art. The specific anticipation assertions with respect to each

  Newly Asserted Claim are set forth in the accompanying claim charts, identified below:

   Exhibit No.    Chart

   C1-S           136 Patent vs.         Acharya WO436

   C2-S           136 Patent vs.         Ballard ’137

   C5-S           136 Patent vs.         Buchanan ’106

   C6-S           136 Patent vs.         Buchanan ’516 App

   C7-S           136 Patent vs.         Byrne ’935

   C8-S           136 Patent vs.         Cahill ’377

   C11-S          136 Patent vs.         Cazalbou WO852

   C12-S          136 Patent vs.         CheqIt Article

   C13-S          136 Patent vs.         Cowburn ’983

   C16-S          136 Patent vs.         Dutta ’164 App

   C17-S          136 Patent vs.         Dutta ’166 App

   C27-S          136 Patent vs.         Graham ’218 App

   C28-S          136 Patent vs.         Gustin ’193 App

   C31-S          136 Patent vs.         Heit ’480

   C32-S          136 Patent vs.         Heit ’762

   C33-S          136 Patent vs.         Heit ’896 App

   C34-S          136 Patent vs.         Heit ’975

   C43-S          136 Patent vs.         Lange Presentation

   C47-S          136 Patent vs.         Lindemann ’536

   C49-S          136 Patent vs.         Messenger CA605

   C50-S          136 Patent vs.         Millford ’246

   C51-S          136 Patent vs.         Nakamura JPH497



                                                     3
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 6 of 12 PageID #: 17091




   Exhibit No.    Chart

   C53-S          136 Patent vs.          Odom 884’

   C59-S          136 Patent vs.          Ramachandran ’313

   C60-S          136 Patent vs.          Ramachandran ’389 App

   C61-S          136 Patent vs.          Ramachandran ’716 App

   C62-S          136 Patent vs.          Reid ’342 App

   C63-S          136 Patent vs.          Reid ’665 App

   C65-S          136 Patent vs.          Singfield ’046 App

   C66-S          136 Patent vs.          Slater EP410

   C67-S          136 Patent vs.          Stinson ’056

   C69-S          136 Patent vs.          von Kapff Presentation

   C72-S          136 Patent vs.          Watanabe ’171

   C73-S          136 Patent vs.          Wells Fargo Desktop Deposit

   C75-S          136 Patent vs.          X9.37-2003

   C76-S          136 Patent vs.          X9.100-140

   C77-S          136 Patent vs.          X9.100-180



   D81            605 Patent vs.          Previously Charted Prior Art



   E80            681 Patent vs.          Previously Charted Prior Art

         Wells Fargo has endeavored to identify the most relevant portions of identified references.

  The references may contain additional support, however, for a particular claim element. Wells

  Fargo may rely on uncited portions of the prior art references and/or other publications and fact or

  expert testimony to provide context and as aids to understanding and interpreting the portions that

  are cited. In instances of cumulative disclosure within a particular prior art reference, Wells Fargo




                                                   4
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 7 of 12 PageID #: 17092




  may have cited a subset of those instances as opposed to citing each instance, and Wells Fargo

  reserves the right to rely on uncited instances of cumulative disclosure. Where Wells Fargo cites

  to a particular figure in a reference, the citation should be understood to encompass the caption

  and description of the figure and any text relating to or discussing the figure. Conversely, where

  Wells Fargo cites to particular text referring to a figure, the citation should be understood to include

  the figure as well.

         The references discussed in the claim charts may disclose the elements of the Asserted

  Claims explicitly and/or inherently, and/or they may be relied on to show the state of the art in the

  relevant time frame. The suggested obviousness combinations are provided in the alternative to

  Wells Fargo’s anticipation contentions and are not to be construed to suggest that any reference

  included in any combination is not by itself anticipatory. Also, the suggested obviousness

  combinations are provided as examples, and it should be understood that other combinations of

  the prior art disclosed and cited herein could be used in such combinations.

  V.     PRIOR ART UNDER 35 U.S.C. § 103 THAT RENDERS OBVIOUS THE NEWLY
         ASSERTED CLAIMS OF THE ASSERTED PATENTS

         To the extent that the Newly Asserted Claims are not rendered invalid purely on

  anticipatory grounds or are not obvious in light of the general knowledge in the field and of one

  skilled in the art, the prior art references render obvious the Newly Asserted Claims as discussed

  in detail below or in the combinations suggested in previously Exhibit F. These combinations are

  not exclusive, and Wells Fargo reserves the right to supplement the obviousness arguments listed

  below, using any references listed in Section II of Wells Fargo’s Invalidity Contentions and any

  references that may become known to the Wells Fargo during the course of discovery. Further,

  the suggested obviousness combinations are in addition to Wells Fargo’s anticipation contentions




                                                     5
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 8 of 12 PageID #: 17093




  and are not to be construed to suggest that any reference included in the combinations is not

  anticipatory on its own.

  VII.   INVALIDITY UNDER 35 U.S.C. § 112(¶1/a)

         Pursuant to Patent Rule 3-3(d), Wells Fargo hereby identifies grounds of invalidity based

  on lack of written description and enablement under 35 U.S.C. § 112(¶1/a) (requiring “a written

  description of the [claimed] invention, and of the manner and process of making and using it, in

  such full, clear, concise, and exact terms as to enable any person skilled in the art to which it

  pertains, or with which it is most nearly connected, to make and use the same.”). Wells Fargo

  reserves the right to supplement or amend these contentions based on USAA’s representations

  during the course of the litigation (including during claim construction) and following any claim

  construction rulings of the Court.

         USAA has asserted in its Patent Rule 3-1(e) disclosures, for each Asserted Patent, that each

  Asserted Claim of the Asserted Patents is entitled to the filing date of the patent’s earliest ancestor

  application as its priority date (hereinafter, “the Asserted Priority Application”). Wells Fargo

  denies that asserted entitlement but in view of such position of USAA in its Patent Rule 3-1(e)

  disclosure, that Asserted Priority Application is the application governing invalidity of the claims

  under Sec. 112(¶1/a), and therefore these Invalidity Contentions focus on the lack of support in

  the Asserted Priority Application for each claim.

         Throughout these contentions, an assertion that an application did not “support” a claim or

  claim element means—unless otherwise noted—that the application did not provide as of the filing

  date sought:

         (a)     the required written description for the claim element and the claimed subject

                 matter;




                                                    6
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 9 of 12 PageID #: 17094




         (b)     the required written description for the full-scope of the claim element and the

                 claim;

         (c)     the required enabling disclosure for the claim element and the claimed subject

                 matter;

         (d)     the required enabling disclosure for the full-scope of the claim element and the

                 claim;

         (e)     a description of the claimed “invention” understandable to a skilled artisan and

                 showing that the applicant actually possessed such “invention”;

         (f)     a description of the claimed “invention” that was express or necessarily present

                 (inherent), complete, unambiguous, specific, and as broad as the claim; or

         (g)     a disclosure teaching a skilled artisan how, by following the steps set forth in the

                 application, to make or carry out (use) the claimed “invention” without undue

                 experimentation.

         Throughout these contentions, an assertion that an application did not “support” an

  independent claim or language in an independent claim means—unless otherwise noted—that the

  application did not support that claim’s asserted dependent claims either.

         Each Newly Asserted Claim of the Asserted Patents is invalid (or alternatively not entitled

  to the benefit of an earlier filed date) for failure of the Asserted Priority Application (filed on

  October 31, 2006) to support the claim. For each Newly Asserted Claim, the Asserted Priority

  Application failed to support the claim and individual elements of the claim, as listed below.

         As noted, USAA’s selection of the October 31, 2006 applications as its “priority”

  applications makes those applications the governing applications for the written description and

  enablement invalidity defenses, notwithstanding their lack of support for the Newly Asserted




                                                  7
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 10 of 12 PageID #: 17095




  Claims. Los Angeles Biomedical Research Inst. v. Eli Lilly and Co., 849 F.3d 1049, 1057 (“To

  satisfy the written description requirement, the disclosure in each application must ‘reasonably

  convey[ ]’ to those skilled in the art that as of the claimed priority date the inventor was in

  possession of the later claimed subject matter.” (citing Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555,

  1563 (Fed. Cir. 1991))). Nevertheless, Wells Fargo also alleges that none of the applications

  leading to issuance of the Asserted Patents supported the Asserted Claims. For each Newly

  Asserted Claim, no application leading to the issuance of the Asserted Patents adequately

  supported the claim and individual elements of the claim, as listed below:

         ’605 Claim 1

         •       a processor of the portable device and the processor of the other computer

         ’605 Claim 26

         •       a third-party vendor computer



         ’681 Claim 27

         •       a third-party vendor computer




                                                  8
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 11 of 12 PageID #: 17096




  April 3, 2019                          Respectfully submitted,

                                            By: /s/ Thomas M. Melsheimer
                                                Thomas M. Melsheimer
                                                TX Bar No. 13922550
                                                tmelsheimer@winston.com
                                                Michael A. Bittner
                                                TX Bar No. 24064905
                                                mbittner@winston.com
                                                J. Travis Underwood
                                                TX Bar No. 24102587
                                                tunderwood@winston.com
                                                Winston & Strawn LLP
                                                2121 North Pearl Street, Suite 900
                                                Dallas, TX 75201
                                                (214) 453-6500 – Telephone
                                                (214) 453-6400 – Facsimile

                                                 E. Danielle T. Williams
                                                 NC Bar No. 23283
                                                 dwilliams@winston.com
                                                 Winston & Strawn LLP
                                                 300 South Tryon Street, 16th Floor
                                                 Charlotte, NC 28202
                                                 (704) 350-7700 – Telephone
                                                 (704) 350-7800 – Facsimile

                                                 Matthew R. McCullough
                                                 CA Bar No. 301330
                                                 mrmccullough@winston.com
                                                 Winston & Strawn LLP
                                                 275 Middlefield Road, Suite 205
                                                 Menlo Park, CA 94025
                                                 (650) 858-6500 – Telephone
                                                 (650) 858-6550 – Facsimile

                                                 Counsel for Defendant
                                                 Wells Fargo Bank, N.A.




                                        9
Case 2:18-cv-00366-JRG Document 250-3 Filed 01/08/20 Page 12 of 12 PageID #: 17097




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
  document has been served on April 3, 2019, via electronic mail to all counsel of record for Plaintiff.


                                                     /s/ Michael A. Bittner
                                                     Michael A. Bittner




                                                   10
